Firefish, Inc. 533 47th Road 2nd Floor Long Island City, NY 11101 January 26, 2009 United States Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Re: FIREFISH, INC. (THE “COMPANY”) AMENDMENT “DEL AM” TO THE REGISTRATION STATEMENT FILED ON FORM S-1 FILE NO. 333-156637 Dear Sir or Madam: This correspondence is being filed in connection with the above-referenced registration statement and applies to the above-referenced registration statement. “We amend this registration statement on such date or dates as may be necessary to delay its effective date until we file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933, as amended, or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting under Section8(a), may determine.” We appreciate the cooperation and courtesies extended to us by the Staff. If you require any additional information, please contact our legal counsel at 415-699-7121. FIREFISH, INC. By: /s/ Harshawardhan Shetty ————— Harshawardhan Shetty Chief Executive Officer
